 


110 HRES 115 IH: Expressing the sense of the House of Representatives that the United States should maintain a land-based intercontinental ballistic missile force of not less than 500 Minuteman III missiles.
U.S. House of Representatives
2007-01-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
1st Session 
H. RES. 115 
IN THE HOUSE OF REPRESENTATIVES 
 
January 30, 2007 
Mr. Rehberg submitted the following resolution; which was referred to the Committee on Armed Services 
 
RESOLUTION 
Expressing the sense of the House of Representatives that the United States should maintain a land-based intercontinental ballistic missile force of not less than 500 Minuteman III missiles. 
 
 
Whereas consistent with warhead levels agreed to in the Treaty Between the United States of America and the Russian Federation on Strategic Offensive Reductions, done at Moscow on May 24, 2002 (the Moscow Treaty), the United States is permanently modifying the capacity of the Minuteman III intercontinental ballistic missile (ICBM) from its prior capability to carry up to three independent reentry vehicles to a single reentry vehicle system, a process known as downloading; 
Whereas through the downloading process and the elimination of the Peacekeeper (MX) intercontinental ballistic missile, the United States is now transitioning to a land-based intercontinental ballistic missile force of not less than 500 Minuteman III missiles, each equipped with a single nuclear warhead; and 
Whereas in a potential nuclear crisis it is important that the nuclear weapons systems of the United States be configured so as to discourage other nations from making a first strike: Now, therefore, be it 
 
That it is the sense of the House of Representatives that it should be the policy of the United States to continue to transition to an intercontinental ballistic missile force with not less than 500 missiles, each equipped with a single nuclear warhead, in order to sufficiently deter current and emerging threats to the security of the United States. 
 
